U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) | X | QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: November 30, 2007 || TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 000-27225 DigitalTown, Inc. (formerly BDC Capital, Inc.) (Name of small business issuer in its charter) Minnesota 41-1427445 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 11974 Portland Avenue, Burnsville, Minnesota 55337 (Address of principal executive offices) (Zip Code) Registrant's telephone number: (952) 890-2362 Securities registered under Section 12(g) of the Exchange Act: Title of Each Class Common Stock Par Value $0.01 per share Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definitions of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(check one): Large Accelerated Filer [] Accelerated Filer [] Non-Accelerated Filer [X] There were 27,062,000 shares of the registrant’s common stock outstanding as of January 7, 2008. ii TABLE OF CONTENTS PART I Item 1. Financial Statements 1-11 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12-14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 15 PART II Item 1. Legal Proceedings 16 Item 1A Risk Factors 16 Item 2. Unregistered sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. Submission of Matters to a Vote of Security Holders 16 Item 5. Other Information 16 Item 6. Exhibits 17 iii PART I ITEM 1. FINANCIAL STATEMENTS Page Financial Statements: Consolidated Balance Sheets 1 Consolidated Statements of Operations 2 Consolidated Statements of Cash Flows 3 Notes to Financial Statements 4-11 DigitalTown, Inc. (formerly BDC Capital, Inc.) CONSOLIDATED BALANCE SHEETS ASSETS November 30, 2007 February 28, 2007 (unaudited) (audited) Current assets: Cash $ 153,456 $ 8,933 Other receivable 28 999 Total current assets 153,484 9,932 Property and equipment, net 4,340 1,579 Intangible assets – domain names/website development 730,756 441,558 Total assets $ 888,580 $ 453,069 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ 266,274 $ 137,144 Advances from stockholders 0 16,354 Accrued expenses: Accrued payroll 18,731 32,169 Accrued interest 11,156 9,476 Deferred officer compensation 0 18,865 Notes payable – stockholder 0 70,000 Total current liabilities 296,161 284,008 Commitments and contingencies Stockholders’ equity: Common stock, $.01 par value, 2,000,000,000 shares authorized, 27,037,000 and 25,701,500 shares issued and outstanding at November 30, 2007 andFebruary 28, 2007, respectively 270,365 257,010 Additional paid-in-capital 19,486,546 14,521,673 Subscription receivable (5,130,220 ) (2,947,470 ) Accumulated deficit (14,034,272 ) (11,662,152 ) Total stockholders’ equity 592,419 169,061 Total liabilities and stockholders’ equity $ 888,580 $ 453,069 The accompanying notes are an integral part of these consolidated financial statements. 1 DigitalTown, Inc (formerly BDC Capital, Inc.) CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months Ended For the Nine Months Ended November 30, November 30, 2007 2006 2007 2006 (unaudited) (unaudited) (unaudited) (unaudited) Operating expenses: Selling, general and administrative expenses $ 598,182 $ 5,348,597 $ 2,375,648 $ 5,563,900 Loss from operations (598,182 ) (5,348,597 ) (2,375,648 ) (5,563,900 ) Other income (expense) Interest expense 0 (1,400 ) (1,680 ) (4,200 ) Other income 1,014 398 5,208 1,253 Total other income (expense) 1,014 (1,002 ) 3,528 (2,947 ) Net loss $ (597,168 ) $ (5,349,599 ) $ (2,372,120 ) $ (5,566,847 ) Loss per common share – basic and diluted $ (0.02 ) $ (0.31 ) $ (0.09 ) $ (0.59 ) Weighted average common shares outstanding – basic and diluted 26,546,335 17,129,533 25,992,965 9,500,517 The accompanying notes are an integral part of these consolidated financial statements. 2 DigitalTown, Inc. (formerly BDC Capital, Inc.) CONSOLIDATED STATEMENT OF CASH FLOWS Nine months ended November 30, 2007 Nine months ended November 30, 2006 (unaudited) (unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (2,372,120 ) $ (5,566,847 ) Adjustments to reconcile net loss to net cash flows used in operating activities: Depreciation 1,195 889 Stock based compensation expense 1,645,040 5,149,484 Non cash stock payments for services 50,063 - Changes in operating assets and liabilities: Other receivables 971 - Prepaid expenses - 2,019 Accounts payable 90,895 26,379 Accrued expenses: Accrued payroll (13,438 ) 4,136 Accrued interest 1,680 4,200 Deferred officer compensation (18,865 ) 33,000 Net cash used in operating activities (614,579 ) (346,740 ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of fixed assets (3,956 ) - Purchase of intangible asset-website development (72,540 ) - Purchases andrenewal ofintangible assets – domain names (145,298 ) (220,666 ) Net cash used in investing activities (221,794 ) (220,666 ) CASH FLOWS FROM FINANCING ACTIVITIES: Advances from officer/stockholder (16,354 ) 15,556 Note payable-shareholder (70,000 ) - Payments received on stockholder subscription receivables 1,067,250 545,280 Net cash provided by financing activities 980,896 560,836 Net change in cash and cash equivalents 144,523 (6,570 ) Cash and cash equivalents, beginning of period 8,933 17,765 Cash and cash equivalents, end of period $ 153,456 $ 11,195 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Non-cash flow information: Intangible assets-domain name renewals incurred with accounts payable $ 71,360 $ - Common stock issued in lieu of rent payments owed a director of the Company included in Accounts Payable $ (33,125 ) $ - The accompanying notes are an integral part of these consolidated financial statements. 3 DigitalTown, Inc. (formerly BDC Capital, Inc.) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) Note 1. Nature of Business and Summary of Significant Accounting Policies: Nature of Business The Company currently is developing the DigitalTown social-networking portal which will connect approximately 27,000 local online spirit sites formed around a town and its high school.The Company owns the domains associated with all of these communities.This portal, when complete, will include easy-to-use and free features such as email, alumni communication and reunion tools, calendar and organizing tools for boosters,personal profiles, photo, video and music sharing and timely community news.The Company currently is developing a service-and-product revenue model associated with the use of the DigitalTown portal. The Company is working with website development and hosting companies and proven application service providers to create beta sites for its DigitalTown portal. These viral sites will offer a rich menu of free features, from reunion planning and booster organizing tools, notification systems, and applications to create information about school and community activities which will attract and connect alumni, boosters, students and administrators and deepen their relationships. The Company has sustained losses and negative cash flows from operations and expects these conditions to continue into the foreseeable future.At November 30, 2007, the Company had an accumulated deficit of $14,034,272.Subsequent to November 30, 2007, the Company has received cash proceeds totaling approximately $50,000 from its stock subscription receivable.The Company anticipates that existing cash, stock subscription proceeds received to date, expected future proceeds from its stock subscription receivables and any additional financing needed through the sale of its common stock or other equity-based securities will be sufficient to meet its working capital and capital expenditures needs through at least November 30, 2008.In the event that we are unable to obtain additional capital in the future, we would be forced to reduce operating expenses and/or cease operations altogether. Principles of Consolidation The Company files consolidated financial statements that include its controlled Subsidiaries. All material intercompany accounts and transactions have been eliminated in consolidation. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and revenues and expenses during the reporting period.Actual results could differ from those estimates. 4 Fair Value of Financial Instruments The Company’s financial instruments consist of cash, other receivables, accounts payable, accrued expenses and notes payable.Pursuant to SFAS No. 107 “Disclosures About Fair Value of Financial Instruments,” the Company is required to estimate the fair value of all financial instruments at the balance sheet date.The Company considers the carrying value of its financial instruments in the financial statements to approximate fair value. Revenue Recognition The Company does not currently generate revenue from its operations. Cash and Cash Equivalents The Company considers all highly liquid investments with original maturity of three months or less when purchased to be cash equivalents. Intangible Assets – Domain Names/WebSite Development Costs The Company is still in the development stage of its website portal, and accordingly, all costs including license renewals, associated with domain names expected to be utilized in its website portal and website development costs have been capitalized.Since the Company is still in the development stage of its website portal and the ownership of these domain names can be renewed at a nominal fee prior to their expiration date, the useful life of the domain names are deemed to be indefinite and no amortization will be recorded.Additionally, since the Company is still in the development stage of its website portal, no amortization has been recorded for the website development costs. Property and Equipment Property and equipment are stated at cost and depreciated on a straight-line basis over their estimated useful lives, ranging from two to five years. Leasehold improvements are amortized over the shorter of the useful life or the term of the related lease. Repairs and maintenance costs are expensed as incurred; major renewals and improvements are capitalized.As items of property or equipment are sold or retired, the related cost and accumulated depreciation are removed from the accounts and any gain or loss is included in operating income. Impairment of Long-Lived Assets Long-lived assets, such as property and equipment and intangible assets – domain names/website development costs are reviewed for impairment whenever changes in circumstances indicate that the carrying amount of an asset may not be recoverable.Recoverability of assets to be held and used is measured by comparison of the carrying amount of an asset to estimated undiscounted future cash flows expected to be generated by the asset. If the carrying amount of an asset exceeds its estimated future cash flows, an impairment charge is recognized in the amount by which the carrying amount of the asset exceeds the fair value of the asset. Income Taxes Deferred taxes are provided on a liability method whereby deferred tax assets are recognized for deductible temporary differences and operating losses and tax credit carryforwards and deferred tax liabilities are recognized for taxable temporary differences. Temporary differences are the differences between the reported amounts of assets and liabilities and their tax basis. Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized. Deferred tax assets and liabilities are adjusted for the effects of changes in tax laws and rates on the date of the enactment. 5 Stock-Based Compensation Effective March 1, 2006, the Company adopted Financial Accounting Standards Board (“FASB”) Statement No. 123(R), “Share-Based Payment,” applying the modified prospective method.This standard requires the fair value of share-based payments, including grants of employee stock options and employee stock purchase plan shares, to be recognized in the income statement based on their grant date fair values unless a fair value is not reasonably estimable.Prior to the Company’s adoption of SFAS No. 123(R), the Company followed the intrinsic value method prescribed in Accounting Principles Board (“APB”) Opinion No. 25, “Accounting for Stock Issued to Employees”, and its related interpretations, as permitted by Statement of Financial Accounting Standards (“SFAS”) No. 123, “Accounting for Stock-Based Compensation.”The fair value of the Company’s stock options issued prior to and after the adoption of SFAS No. 123(R) has been estimated using a Black-Scholes pricing model, which assumes no expected dividends and estimates the option expected life, volatility and risk-free interest rate at the time of the grant. Comprehensive Income (Loss) Comprehensive income (loss) includes net income (loss) and items defined as other comprehensive income (loss). Items defined as other comprehensive income (loss) include such items as foreign currency translation adjustments and unrealized gains (losses) on certain marketable securities. For the three and nine months ended November 30, 2007 and 2006, the Company had no items defined as other comprehensive income (loss). Net Loss Per Common Share Basic loss per share is computed using the weighted average number of shares outstanding for the period. Diluted loss per share is computed using the weighted average number of shares outstanding per share adjusted for the incremental shares attributed to outstanding stock options under the Company's stock option plans and convertible debt. Incremental shares attributable to the assumed exercise of stock options and conversion of debt for the three and nine months ended November 30, 2007 and November 30, 2006 were excluded from the computation of diluted loss per share as their effect would be anti-dilutive. Recently Issued Accounting Pronouncements In September 2006, the Financial Accounting Standards Board (FASB) issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements ("SFAS No. 157"). This standard clarifies the principle that fair value should be based on the assumptions that market participants would use when pricing an asset or liability. Additionally, it establishes a fair value hierarchy that prioritizes the information used to develop those assumptions. This standard is effective for financial statements issued for fiscal years beginning after November 15, 2007. We are currently evaluating the impact of this statement. We believe the adoption of SFAS No. 157 will not have a material impact on our consolidated financial position or results of operations. 6 Cash Deposits in Excess of Federally Insured Limits The Company maintains its cash in bank deposit accounts which, at times, may exceed federally insured limits. The balances are insured by the Federal Deposit Insurance Company up to $100,000.Account balances in excess of federally insured limits were $30,061 at November 30, 2007 and$0 at February 28, 2007.The Company has not experienced any losses in such accounts. Note 2. Property and Equipment Property and equipment are as follows: November 30, 2007 February 28, 2007 Office equipment and furniture $ 477,176 $ 473,220 Less accumulated depreciation (458,198 ) (457,003 ) Less impairment of equipment (14,638 ) (14,638 ) $ 4,340 $ 1,579 Depreciation expense for the three and nine months ended November 30, 2007 was $407 and $1,195, respectively. Note 3. Intangible Assets Intangible assets are as follows: November 30, 2007 February 28, 2007 Domain names $ 658,216 $ 441,558 Website development 72,540 - Less accumulated amortization - - $ 730,756 $ 441,558 Since the Company is still in the development stage of its website portal and the useful life of the domain names are deemed to be indefinite, no amortization has been recorded. Note 4. Notes Payable – Stockholder On June 18, 2007, the Company paid all interest bearing advances from a stockholder in the amount of $70,000.The unsecured notes were due at various dates from June 21, 2007 to August 1, 2007 with an interest rate of 8%.Outstanding accrued interest owed on these advances was not paid on June 18, 2007 and remains a debt of the Company.Accrued interest at November 30, 2007 and February 28, 2007 totaled $11,156 and $9,476, respectively. 7 Note 5. Stockholders Equity During the period from May 2007 to September 2007, holders of previously subscribed shares sold a portion of their shares to other subscription holders of the Company in order to pay the Company the balance due on their subscription agreements.As of November 30, 2007, a total of 827,092 shares had been sold and transferred to the new purchaser and the proceeds of $1,842,108 was due to the original subscription holder. The underlying original subscription receivable due the Company for these transferred shares totaled $620,319.As of November 30, 2007, the entire $620,319 has been paid to the Company and has reduced their stock subscription receivable.Additionally, due to these shares being re-sold at prices in excess of the original face amount of the shares purchased, a portion of the proceeds is due back to the Company.Per the 2005 stock subscription agreements, the seller of the subscribed shares is entitled to up to 200% of the face amount of each share sold and the Company is entitled to 50% of any additional proceeds of the stock in excess of that 200%.Therefore, the Company is owed $300,735 for their share of the additional proceeds for sales that occurred through November 30, 2007.As of January 14, 2008, no payments have been received and the Company has not recorded the $300,735 in the stock subscription receivable at November 30, 2007.The Company will record those future cash receipts to Additional Paid in Capital when received. On October 5, 2007, the Company issued 13,250 restricted common shares at a price of $2.50 per share, valued at $33,125, to a director of the Company, for payment of outstanding rent charges included in accounts payable for the period of December 16, 2006 through December 31, 2007. On October 5, 2007, the Company issued 1,300,000 restricted common shares at a price of $2.50 per share, valued at $3,250,000 in exchange for stock subscription agreements (see further details in note 9). On April 20, 2007, the Company issued 22,250 restricted common shares, valued at $50,063, to a Minneapolis area high school for their assistance in initially developing the portal revenue model. On October 4, 2006, the Company initiated a reverse stock split of 75 to 1.Accordingly, all per share amounts reported in the financial statements for all periods have been retroactively restated to reflect the reverse stock split. Note 6. Stock Options The Company has one stock option plan called The 2006 Employee Stock and Option Plan. As of August 31, 2007, an aggregate of 5,000,000 shares of common stock may be granted under these plans determined by the Board of Directors. The stock options may be granted to directors, officers, employees, consultants and advisors of the Company.Options granted under this plan are non-qualified stock options and have exercise prices and vesting terms established by the Board of Directors at the time of each grant.Vesting terms of outstanding options range from immediate to two years of employment anniversary.All options expire either two or five years from the date of grant. Effective March 1, 2006, the Company adopted Financial Accounting Standards Board (“FASB”) Statement No.123(R), “Share-Based Payment,” which requires the fair value of share-based payments, including grants of employee stock options and employee stock purchase plan shares, to be recognized in the income statement based on their grant date fair values unless a fair value is not reasonably estimable. Prior to the Company’s adoption of SFAS No.123(R), the Company followed the intrinsic value method prescribed in Accounting Principles Board (“APB”) Opinion No. 25, “Accounting for Stock Issued to Employees”, and its related interpretations, as permitted by Statement of Financial Accounting Standards (“SFAS”) No.123, “Accounting for Stock-Based Compensation.” The fair value of the Company’s stock options issued prior to and after the adoption of SFAS No. 123(R) has been estimated using a Black-Scholes Merton option pricing model, which assumes no expected dividends and estimates the option expected life, volatility and risk-free interest rate at the time of grant. 8 The Company elected to adopt the modified prospective transition method, under which prior periods have not been restated to reflect, and do not include, the impact of SFAS No.123(R).SFAS 123 (R) requires companies to estimate the fair value of share-based payment awards on the date of grant using an option-pricing model. The value of the portion of the award that is ultimately expected to vest is recognized as expense on a straight-line basis over the requisite vesting periods in the Company’s consolidated statements of operations. The adoption of SFAS 123 (R) also requires certain changes to the accounting for income taxes and the method used in determining diluted shares, as well as additional disclosure related to the cash flow effects resulting from share-based compensation. The relevant interpretive guidance of Staff Accounting Bulletin 107 was applied in connection with its implementation and adoption of SFAS 123 (R).The valuation provisions of SFAS No.123(R) apply to new grants and to grants that were outstanding as of the effective date and are subsequently modified. The Company had no remaining estimated compensation for grants that were outstanding as of the effective date that would need to be recognized over the remaining service period using the compensation cost estimated for the SFAS No.123 pro forma disclosures. The Company’s consolidated financial statements as of and for the three and nine months ended November 30, 2007, reflect the impact of SFAS 123(R).For the three months ended November 30, 2007, the Company granted 130,000 stock options with an average per option fair value of $2.27 and recorded related compensation expense of $336,314.For the nine months ended November 30, 2007, the Company has recorded $1,645,040 in stock compensation expense.This expense is included in selling, general and administrative expense. There was no tax benefit from recording this non-cash expense due to the Company having a full valuation allowance against its deferred tax assets. The compensation expense impacted the nine months ended November 30, 2007 basic loss per common share by $0.06. There remains $73,955 of total unrecognized compensation expense, which is expected to be recognized over future periods through November 30, 2008. The following table summarizes information about the Company’s stock options: Number of Options Weighted Average Exercise Price Weighted Average Remaining Contract Life Aggregate Intrinsic Value (1) Options outstanding February 28, 2007 3,125,000 $ 1.725 3.75 - Granted 572,000 $ 2.912 4.50 - Canceled or expired (270,000 ) $ (1.725 ) 3.75 - Exercised - Options outstanding - November 30, 2007 3,427,000 $ 1.944 4.00 $ 3,961,530 Exercisable at November 30, 2007 3,303,872 $ 1.923 4.00 $ 3,889,038 (1) The intrinsic value of an option is the amount by which the fair value of the underlying stock exceeds its exercise price. 9 Note 7. Related Party Transactions The Company entered into a 5 year lease with a director of the Company for approximately 2,650 square feet of space used for offices and operations equipment storage at 11974 Portland Avenue, Burnsville, Minnesota.The lease commenced on December 16, 2006 at a monthly rent of $2,650 for the 5 year term of the lease and contains an option to renew for an additional term of 1 year at a monthly rent of $3,650. The Company previously sub-leased from a director of the Company the 1,000 square feet of space at the same location at a monthly rent of $750 renewable monthly.The Company incurred rent expense to the director for the three and nine months ended November 30, 2007 totaling $7,950 and $23,850, respectively.On October 5, 2007, the Company issued 13,250 restricted common shares, valued at $33,125, to the director for rent payments due for the period of December 16, 2006 through December 31, 2007. Future payments for fiscal years ending: 2008-remaining $ 7,950 2009 31,800 2010 31,800 2011 31,800 2012 25,175 $ 128,525 Note 8. Commitments and Contingencies The Company is exposed to asserted and unasserted claims encountered in the normal course of business. In the opinion of management, the resolution of these matters will not have a material adverse effect on the Company's financial position or results of operations. Note 9. Common Stock Subscriptions Receivable During fiscal year ended February 28, 2006, the Company received subscriptions for 4,811,709 restricted common shares at $0.75 per share.Significant terms of the subscription agreement are as follows: · Payment is due in full in 60 months · At 24 months, the Company can demand at its option, monthly 1/36 payments on the subscription agreement. · The Company has the option to charge simple annual interest of up to 4%. · The Company will provide downside protection of up to 30% of the stock price upon conversion. On October 5, 2007, the Company received subscriptions for 1,300,000 restricted common shares at $2.50 per share.Significant terms of the subscription agreement are as follows: · The price per share of $2.50 was based on the closing price on October 4, 2007. · At 24 months, 1/36 payments are due monthly. · The Company, at its option, may call up to 1/12 of the gross receivable per month if the preceding 30 day average trading price is at or above $7.00 a share with minimum trading volume of 5,000 shares per day. · If the purchaser sells these common shares, the purchaser shall be entitled to an amount equal to 200% of the original purchase price of each share and the Company shall be entitled to 50% of any additional net sales proceeds of the stock. 10 As of November 30, 2007 and February 28, 2007, the Company has outstanding subscription receivables of $5,130,220 and $2,947,470 respectively.For the three months ended November 30, 2007, the Company collected $499,250 of outstanding subscription receivables.No interest has been charged on these subscription agreements.The Company has collected approximately $45,000 of additional outstanding subscription receivables subsequent to November 30, 2007. The following table summarizes information about the stock subscription receivable: Receivable balance at February 28, 2007 $ 2,947,470 Cash collected from March 1, 2007 to November 30, 2007 (1,067,250 ) New subscriptions received October 5, 2007 3,250,000 Receivable balance at November 30, 2007 $ 5,130,220 2006 subscriptions $ 1,880,220 October 5, 2007 subscriptions 3,250,000 $ 5,130,220 11 ITEM 2.
